Grover, J.
The bill of sale from Louis Baron to De Lorme was properly received in evidence.
It appeared that Baron once owned the horse, and the Plaintiff made title through De Lorme.
The bill of sale was competent to show that Baron transferred the horse to De Lorme. The conclusions of law drawn by the referee, from the facts found by him, were correct.
The only question of law raised by the exceptions to the report is, whether a boná fide purchaser from a fraudulent vendor acquires a g’ood title to the property.
The law upon this point has long since been settled that he does (Mowrey v. Walsh, 8 Cowen, 238; Lewis v. Palmer, Hill and D. Sup. 68).
The judgment appealed from must be affirmed.
All affirm.
JOEL TIEEANY, State Reporter'.